DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 8, 13, 15, and 20 are amended in response to the last office action. Claims 1-20 are pending. Hyde, II et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, II et al [US 2015/0046668 A1] in view of Barrell et al [US 2020/0104045 A1].
	As to claims 1, 8, and 15, Hyde, II et al teach a computer-implemented method for operating a data mirroring system comprising a primary storage and a secondary storage that maintains a synchronous copy of data in the primary storage [e.g., “In data mirroring systems, data is typically maintained in volume pairs, comprising a primary volume in a primary storage device and a corresponding secondary volume in a secondary storage device that includes an identical synchronous copy of the data maintained in the primary volume.  The primary and secondary volumes are identified by a copy relationship.  Primary and secondary storage controllers may be used to 
detecting, by one or more processors, at least one overdriven disk array of the primary storage [e.g., “A determination (block 410) is made as to whether an excessive delay is encountered in completing the operation.  For example, a timer may be set for a predetermined time period or threshold upon issuance of the read operation” in paragraph 0062, “In accordance with the present description, it is appreciated that the resources of a secondary storage system may be underutilized, particularly as compared to the utilization of the primary storage system” in paragraph 0070];
determining, by one or more processors, a primary volume mapped into the at least one overdriven disk array [e.g., “Thus, a primary storage location and the secondary storage location may each be a storage volume, wherein the volumes are typically at geographically different sites” in paragraph 0026, “In the configuration illustrated in FIG. 1, the storage system 4a and the data storage 6a have been configured as a primary storage system and the primary storage, respectively.  Similarly, the storage system 4b and its data storage 6b have been configured as a secondary storage system and a secondary storage, respectively.  Hence, in the configuration depicted in FIG. 1, the storage system 4a will be referred to as a primary storage system 4a and the data storage 6a will be referred to as a primary storage 6a.  Similarly, the storage system 4b will be referred to as a secondary storage system 4b and the data storage 6b will be referred to as a secondary data storage 6b.  It is appreciated that the storage systems and storages may be reconfigured to change the associated primary and secondary roles within a copy relationship” in paragraph 0027, 
identifying, by one or more processors, read commands to the primary volume [e.g., “Conversely, if the original read operation (block 400) proceeds without excessive delay (block 410), the requested data may be read (block 450) from the primary storage system as originally intended” in paragraph 0062; “Issue Read operation to address in primary storage system” at step 400 looped from steps 440, 450 in fig. 4; “In this example, one or more read operations are issued (block 500) by a host” in paragraph 0069];
generating, by one or more processors, at least one read stream comprising a series of the read commands to the primary volume [e.g., “Read I/O completes from primary storage system” at step 450 in fig. 4]; and
redirecting, by one or more processors, at least one sequential read stream to the secondary storage [e.g., “Reissue Read operation to address in secondary storage system” at step 430, “Read I/O completes from secondary storage system” at step 450 in fig. 4].
Hyde, II et al do not explicitly disclose, however Barrell et al teach the identified read commands to the volume are sequential read commands, that access adjacent addresses to the volume, or addresses with some recognized patterns in the volume, and are generated into the at least one sequential read stream [e.g., “The storage 
As to claims 2, 9, and 16, the combination of Hyde, II et al and Barrell et al teaches monitoring a performance indicator of each disk array in the primary storage, the performance indicator selected from the group consisting of: I/O throughput, I/O rate, and average response time; and wherein said detecting at least one overdriven 
As to claims 3, 10, and 17, the combination teaches calculating, by one or more processors, respective redirection weights for the sequential read streams; sorting, by one or more processors, the sequential read streams by the redirection weights; and selecting, by one or more computer processors, the one or more of the sequential read streams in order of the redirection weights; wherein the sequential read streams are redirected, by one or more computer processors, according to the selection [e.g., “In one application, the distance from the host to the secondary storage system may be sufficiently short such that the read operation response time from the host to the secondary does not exceed the required response time, if any.  In such an application, the relationship among a required response time (RTreq), a response time threshold (RTth) and a response time (RTsec) from the secondary storage system may be represented as: RTsec+RTth<=RTreq. Hence, the response time threshold (RTth) may be selected to ensure that the sum of the response time threshold (RTth) and the response time (RTsec) from the secondary storage system, would be less than the required response time (RTreq).  The response time (RTsec) from the secondary storage system may be determined from measurements of prior read operations from the secondary storage system, for example” in paragraph 0066 of Hyde, II et al].
As to claims 4, 11, and 18, the combination teaches wherein the redirection weight for each of the sequential read streams is a function of a factor selected from the group consisting of: a percentage of total data for the sequential read stream from the overdriven disk arrays associated with the sequential read stream, and a value of the performance indicator of each of overdriven disk arrays associated with the sequential read stream [e.g., “In accordance with another aspect of the present description, yet another read-from-secondary policy may be selected which determines whether the secondary storage system is geographically closer to the host initiating a particular read operation than is the primary storage system.  If so, such a geographic-based read-from-secondary policy may permit the read operation to be redirected to the secondary storage system to avoid excessively long distance read operations.  In one embodiment, such redirection of read operations may be implemented without waiting for a response time threshold to be reached.  Thus, the geographic-based read-from-secondary policy may be applied to read operations to redirect the read operations when it is recognized that the secondary storage system is at a shorter distance than that of the primary storage system” in paragraph 0068 of Hyde, II et al].
As to claims 5, 12, and 19, the combination teaches prefetching, by one or more processors, data to a memory of the primary storage from the secondary storage based on the one or more of the sequential read streams [e.g., “Thus, for example, cache reads which would otherwise be directed to the cache of a local primary storage system, may benefit from being redirected to the cache of a secondary storage system which is local to the primary storage system” in paragraph 0073 of Hyde, II et al; “The systems allocate the limited memory resources to the sequential I/O streams using a time-based 
As to claims 6, 13, and 20, the combination teaches detecting, by one or more processors, at least one overdriven disk array of the secondary storage; determining, by one or more processors, a secondary volume mapped into the at least one overdriven disk array of the secondary storage; identifying, by one or more processors, secondary sequential read commands to the secondary volume, wherein the secondary sequential read commands are read commands that access adjacent addresses in the secondary volume, or addresses with some recognized patterns in the secondary volume; generating, by one or more processors, at least one sequential read stream comprising a series of the second sequential read commands to the secondary volume; and redirecting, by one or more processors, one or more of the at least one sequential read stream back to the primary storage [e.g., “In the configuration illustrated in FIG. 1, the storage system 4a and the data storage 6a have been configured as a primary storage system and the primary storage, respectively.  Similarly, the storage system 4b and its data storage 6b have been configured as a secondary storage system and a secondary storage, respectively.  Hence, in the configuration depicted in FIG. 1, the storage system 4a will be referred to as a primary storage system 4a and the data storage 6a will be referred to as a primary storage 6a.  Similarly, the storage system 4b will be referred to as a secondary storage system 4b and the data storage 6b will be referred to 
As to claims 7 and 14, the combination teaches wherein the at least one disk array is RAID array [e.g., “The storages 6a, 6b may comprise an array of storage devices, such as a Just a Bunch of Disks (JBOD), Direct Access Storage Device .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        6/17/2021